Citation Nr: 0011252	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether the veteran filed a timely notice of disagreement 
with an initial rating of 10 percent assigned for service-
connected carcinoma of the larynx.  



REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from February 1945 to 
January 1950.  

This matter is before the Board of Veterans' Appeals (Board) 
for further review undertaken pursuant to a November 30, 
1999, order of the United States Court of Appeals for 
Veterans Claims, (Court) (known before March 1, 1999, as the 
United States Court of Veterans Appeals) wherein the Court 
granted a Joint Motion for Remand and to Stay Further 
Proceedings filed by the veteran and the Secretary of 
Veterans Affairs (Secretary) and vacated a December 21, 1998, 
decision of the Board.  By its decision of December 21, 1998, 
the Board had granted service connection for peptic ulcer 
disease and denied service connection for melanoma, skin 
cancer, migraine headaches, a lung disability other than 
emphysema, and dry skin.  Those issues were before the Board 
on appeal from an August 24, 1993, decision by the Winston-
Salem, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That decision of the RO had also granted 
service connection for emphysema and assigned a 10 percent 
rating from July 31, 1992.  By a later rating decision of 
November 17, 1994, the RO granted service connection for 
postoperative residuals of carcinoma of the larynx and 
assigned a 100 percent schedular rating from January 20, 
1993, and a 10 percent schedular rating from April 1, 1995.  

The November 1999 order of the Court vacated the Board's 
decision to the extent that it failed to address the issue of 
whether the veteran had filed a notice of disagreement (NOD) 
as to the denial of his claim for entitlement to an increased 
rating for service-connected larynx carcinoma.  The Court 
dismissed the appeal as to the remaining issues.  The present 
decision is being issued to effectuate the terms of the 
Court's order regarding the filing of a NOD with the initial 
rating assigned for carcinoma of the larynx.  




FINDINGS OF FACT

1.  An open-ended 10 percent rating for residuals of 
carcinoma of the larynx was assigned by rating decision of 
November 1994 to begin on April 1, 1995, following expiration 
of a schedular total (100 percent) rating.  

2.  A statement received from the veteran in September 1995 
may be accepted as a notice of disagreement with that 
determination. 


CONCLUSION OF LAW

The veteran filed a timely notice of disagreement with the 
10 percent rating assigned from April 1, 1995.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his original claim for VA disability 
compensation on January 20, 1993, listing a number of 
disorders which he claimed to have resulted from exposure to 
mustard gas testing during military service.  The evidence 
relevant to such claim was reviewed by the RO on August 24, 
1993, at which time service connection was granted for 
emphysema, rated 10 percent disabling, and denied for each of 
the other disorders claimed.  The veteran's application was 
construed to include a claim for service connection for 
cancer of the larynx, and that claim was denied as well.  The 
veteran filed an NOD on October 4, 1993, with each of the 
service connection denials.  

In September 1994, the veteran requested that his claims be 
reviewed in light of a recently published final rule which 
amended regulations regarding establishment of service 
connection for disorders caused by exposure to mustard gas 
and Lewisite, including laryngeal carcinoma.  The RO reviewed 
the claim on November 17, 1994, and granted service 
connection for postoperative residuals of carcinoma of the 
larynx.  A total (100 percent) schedular rating was assigned 
for the period from January 20, 1993, through March 31, 1995, 
to be followed by a 10 percent schedular evaluation from 
April 1, 1995.  

The veteran was notified by a letter dated November 22, 1994, 
that his claim for "increased service-connected disability 
payments" had been granted and that he would receive a 
separate letter explaining this benefit along with his 
procedural and appellate rights.  A copy of the November 17, 
1994, rating decision was attached.  A subsequent letter of 
November 29, 1994, set forth the dollar amount of the 
increase and included a VA Form 4107, Notice of Procedural 
and Appellate Rights, advising him of his appellate and 
procedural rights.  

On December 7, 1994, the RO reviewed additional private 
medical evidence consisting of a January 1993 report from the 
Gaston Memorial hospital and statements dated in March and 
June 1994 from M. Haake, M.D. which had apparently been in VA 
possession at the time of the November 17, 1994, rating 
decision granting service connection but were not reviewed at 
that time.  The rating board denied an increased rating for 
residuals of carcinoma of the larynx.  The veteran was 
notified on December 12, 1994, that his claim for "increased 
service-connected compensation" had been denied.  A copy of 
the rating decision was attached to the notice together with 
a VA Form 4107.  

Received from the veteran on December 21, 1994, through his 
representative, was a medical statement from a private 
physician, R. W. Fraser, M.D.  This additional item of 
evidence was reviewed by a rating board on February 27, 1995, 
and an increased rating for the larynx carcinoma was again 
denied.  The veteran was notified of the denial by a letter 
dated March 3, 1995.  A VA Form 4107, Notice of Procedural 
and Appellate Rights, was again enclosed with this letter.  

Received from the veteran on September 19, 1995, was a 
medical report from L. S. McGinnis, M.D., and a September 
1995 statement from the veteran's employer.  

In a statement received on September 28, 1995, the veteran 
stated that he was "submitting new evidence to support my 
claim for increased compensation for carcinoma of the 
larynx."  He stated that he had had to quit his job due to 
the disability and asserted that he should be granted a total 
rating based on unemployability.  

In a separate statement received on October 16, 1995, the 
veteran stated that in his job he had to use his voice but 
that after a few minutes of talking he became so hoarse that 
he could not talk and his voice left him altogether.  He 
stated that he took Tylenol for the pain.  He had been 
offered prescription drugs but was trying to refrain from 
using them because he did not want to become addicted to 
them.  He asked that his claim be reconsidered.  

The RO accepted the statement received on September 28, 1995, 
as a claim for increase.  On January 29, 1996, a rating board 
denied the claim.  The veteran was informed of this decision 
by a letter dated February 8, 1996.  

II.  Analysis

Appellate review of an adverse rating decision is obtainable 
through compliance with procedures specified by law.  Under 
the regulation implementing the controlling provision of the 
statute, "(a)n appeal consists of a timely filed Notice of 
Disagreement in writing and, after a statement of the case 
has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200 (1999); See also 38 U.S.C.A. § 7105 (West 
1991).  The definition of what constitutes an NOD is found in 
a VA regulation, 38 C.F.R. § 20.201 (1999), which provides as 
follows:  

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.  
For example, if service connection was 
denied for two disabilities and the 
claimant wishes to appeal the denial of 
service connection with respect to only 
one of the disabilities, the Notice of 
Disagreement must make that clear.  The 
NOD shall be filed within one year from 
the date of mailing of notice of the 
result of initial review or 
determination.  Such notice must be in 
writing and be filed with the agency of 
original jurisdiction which entered the 
determination with which disagreement is 
expressed.  

A schedular 10 percent rating for carcinoma of the larynx was 
initially assigned by the RO in November 1994 at the time of 
the awarding of service connection.  Shortly thereafter, on 
December 7, 1994, the RO reviewed some additional medical 
evidence that was already of record but had not previously 
been reviewed and characterized the issue as entitlement to 
an increased rating.  Although subsequent rating decisions of 
February 1995, September 1995, and January 1996 confirmed and 
continued the denial of an increased rating, the December 7, 
1994, rating decision was the initial RO determination with 
respect to the question of entitlement to a rating higher 
than 10 percent for carcinoma within the meaning of the 
regulation.  

Notice of the December 7, 1994, RO determination regarding 
the rating was furnished to the veteran by letter on December 
12, 1994.  To obtain review of the December 1994 rating 
decision, the veteran thus had until December 12, 1995, to 
file his NOD.  

No written statement containing substantive remarks regarding 
the rating for the carcinoma was received from either the 
veteran or his representative until September 1995, when the 
veteran submitted a VA Form 21-4138 expressing his desire to 
have new evidence considered in support of his  claim for 
increased compensation.  The statement contained no direct 
reference to the December 1994 denial.  In that context, it 
might arguably be construed as indicating an intention by the 
veteran to obtain a new RO determination regarding his rating 
rather than to appeal a prior one.  Nevertheless, it is clear 
that the veteran clearly believed that his 10 percent rating 
was inadequate and that he wanted a higher evaluation, even 
if his intentions regarding the mechanism for obtaining a 
higher rating were expressed ambiguously.  His language 
related specifically to a continuing claim rather than to a 
desire to initiate a new one.  Under the circumstances, it 
can be equally well be inferred that his purpose in 
submitting additional evidence was to dispute the rating 
determination made in December 1994.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has acknowledged that the standard required 
to establish a valid NOD is a low one, stating that the 
"statutory and regulatory scheme Congress created to protect 
veterans" allows a claimant to file a "vague" NOD and reserve 
the specific arguments relating to errors of fact or law for 
the substantive appeal.  Collaro v. West, 136 F.3d. 1304 
(Fed. Cir. 1998); see also Ledford v. West, 136 F.3d 776 
(Fed. Cir. 1998).  The Court has interpreted Collaro and 
Ledford to mean that the Court (and by inference the Board) 
has jurisdiction over all claims raised to the RO when 
presented in conjunction with a general or vague NOD.  
Buckley v. West, 12 Vet. App. 76, 82-83 (1998).  The Court 
held on November 16, 1999, in the case of Muehl v. West, 13 
Vet. App 159 (1999), albeit in a different context (a claim 
for an earlier effective date), that new and material 
evidence presented or secured on behalf of the veteran during 
the appeal period from that decision must be considered to 
have been filed in connection with the claim which was 
pending at the beginning of the appeal period.  See 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 3.156(b (1999).  

It is therefore relevant that the veteran submitted 
additional relevant medical evidence on two occasions during 
the appeal period.  If the evidence submitted on those two 
occasions must be deemed under Muehl to relate back to a 
rating determination on a pending claim for increase, it is 
reasonable that the ambiguous language of the written 
communication accompanying the submission of such evidence be 
deemed to relate back to that determination also.  

In the context of the veteran's obvious efforts to obtain a 
rating higher than 10 percent for larynx carcinoma residuals 
beginning immediately after the initial December 
1994determination, and viewed in light of the Court's holding 
in Muehl, the September 1995 communication may be accepted as 
a timely NOD with that determination under the relaxed 
pleading requirements allowed by Collaro, Ledford, and 
Buckley.  

The veteran is therefore entitled to issuance of a statement 
of the case on the merits of the increased rating issue and 
must be afforded an opportunity to perfect his appeal to the 
Board on this matter if he so desires.  See 38 U.S.C.A. 
§ 7105; see Buckley v. West, 12 Vet. App. 76 (1998), 
Tablazon v. Brown, 8 Vet. App. 359, (1995).  

ORDER

A notice of disagreement with the November 1994 rating 
decision which assigned  an initial rating for residuals of 
carcinoma of the larynx was timely filed.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

